 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH P. CUVIELLO,                               No. 2:16-cv-02584-KJM-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   CITY OF VALLEJO, et al.,
15                      Defendant.
16

17          On December 10, 2019, the United States Court of Appeals for the Ninth Circuit

18   remanded this matter to this court for further proceedings. (ECF No. 54.) Due to the plaintiff’s

19   pro se status, the undersigned continued to preside over this action pursuant to Local Rule

20   302(c)(21). However, on February 28, 2020, plaintiff’s counsel entered an appearance in this

21   case. (ECF No. 64.) Because no party is proceeding pro se in this action, Local Rule 302(c)(21)

22   no longer applies and the case is referred back to the assigned District Judge. Therefore, all

23   pretrial motions, other than discovery motions, should now be noticed for hearing before the

24   District Judge assigned to this action. The assigned magistrate judge shall continue to perform all

25   duties described in Local Rule 302(c)(1)-(20).

26   ///

27   ///

28   ///
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that this matter is referred back to the District

 2   Judge assigned to this action pursuant to Local Rule 302(c)(21).

 3   IT IS SO ORDERED.

 4   Dated: March 12, 2020

 5

 6
     16cv2584.refer
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
